Hoyt, J.
(concurring). — I agree with the conclusion of the majority as to the merits of the controversy, but cannot *500assent to that part of the opinion in which it is stated that the complaint of Catlin, by which he sought to have an adjudication that his debt was one which could be enforced against community property, did not state a cause of action; for while it is true that the presumption is that it could be so enforced, yet the fact that such presumption is only a prima facie one might largely affect the price which would be realized upon a sale of the community property to satisfy the judgment. The plaintiff should have the right to have the status of his judgment conclusively established before the sale of community property thereunder. Such an adjudication is not only in the interest of the plaintiff but of the defendant as well. And it is to the interest of the public that property offered for sale upon execution should bring the highest price. In my opinion the judgment should be in all things affirmed.
Scott, J., dissents.